Citation Nr: 1645664	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative posterior facet arthritis L5-S1 (back disability).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity (RLE) sciatica.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from July 1972 to January 1973, May 1973 to May 1975, and February 1977 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009 the Veteran provided testimony as to the issue of an initial disability rating in excess of 20 percent for degenerative posterior facet arthritis L5-S1 before a Veterans Law Judge (VLJ).  In June 2010 the issue was remanded for the issuance of a statement of the case (SOC).  An SOC was issued in March 2012, and the Veteran filed a timely appeal in which he also requested a hearing.  In July 2013 the Veteran again testified as to the issue of an initial disability rating in excess of 20 percent for degenerative posterior facet arthritis L5-S1 before a different VLJ.  Transcripts of both hearings are of record. 

The Board notes that VLJs who participated in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2015).  In July 2013 the Veteran submitted a waiver for an additional hearing before a third VLJ.  The criteria for a three judge panel have been met.  Three VLJs, including the two VLJs who conducted hearings in this matter, have signed the below remand.

When this case was previously before the Board in May 2014 it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that in a September 2016 decision, service connection for RLE sciatica was granted with an evaluation of 10 percent, effective June 12, 2014.  The Veteran filed a notice of disagreement (NOD) to the rating assigned in October 2016.  To the extent the Veteran disagrees with the rating assigned, the Board notes that an SOC has not been issued to address that issue; therefore, the Board has taken jurisdiction of it (as indicated on the title page) for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of service connection for headaches as secondary to the Veteran's service-connected degenerative posterior facet arthritis L5-S1 has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  This issue was referred in the previous Board remand, but no action appears to have been taken.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional evidentiary development is required before the claims on appeal are adjudicated.

Rating for Back Disability

When this case was previously before the Board in May 2014, the issue of entitlement to an increased initial rating for the back disability was remanded in order to assess the severity of the disability.

In response to the remand, the Veteran was afforded a VA examination in August 2016 in which the examiner noted pain on examination; the range of motion noted to exhibit pain was listed as "forward flexion, right lateral rotation, left lateral rotation".  The examiner also noted that there was evidence of pain with weightbearing.  

Although the August 2016 VA examiner noted that there was evidence of pain with weightbearing, the examiner did not report whether testing of the back was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2015) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  Moreover, the examiner noted the presence of pain on examination, but did not specify at which degree in the arc of motion the pain began. 

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Although the Board is not aware of the possibility of the existence of an "opposite undamaged joint" the remaining directives of 38 C.F.R. § 4.59 could potentially apply.

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

TDIU 

Notice is taken by the Board that the issue of the Veteran's TDIU entitlement remains at issue as it is otherwise inextricably intertwined with the other claim for an initial rating for the back disability.  See Harris v. Dewinski, 1 Vet. App. 180, 183 (1991).

RLE Sciatica

As was noted in the introduction, a September 2016 decision granted service connection for RLE sciatica with an evaluation of 10 percent, effective June 12, 2014.  The Veteran filed an NOD to the rating assigned in October 2016.  

As the AOJ has not issued an SOC in the aforementioned matter, it must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination in order to determine the current severity of the service-connected back disability.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing of the back for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question (and if there is any medical basis upon which to find that there is an opposite joint to the spine, then of that paired joint if possible).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the spine.

(b) Whether the lumbar spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

A rationale should be provided for all opinions expressed.

2.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Issue an appropriate SOC addressing the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for RLE sciatica.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the case should be returned to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

By this remand the Board intimates no final outcome.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________
MICHAEL A. PAPPAS
Veterans Law Judge, 
Board of Veterans' Appeals

_______________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, 
Board of Veterans' Appeals



_______________________________
BETHANY L. BUCK
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


